Citation Nr: 1430211	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-22 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling for the period prior to February 10, 2012.  

2.  Entitlement to an initial rating in excess of 50 percent for PTSD for the period from February 10, 2012.  

3.  Entitlement to an effective date earlier than January 26, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for vertigo, visual problems, speech problems, back disability and leg cramps claimed to have resulted from a lumbar puncture procedure at the Department of Veterans Affairs Medical Center (VAMC) in Salt Lake City, Utah, in January 1999.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from the July 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The July 2010 rating decision denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for vertigo problems, visual problems, speech problems, a back disability, and leg cramps due to VA medical treatment.  The August 2010 rating decision granted the Veteran's claim for service connection for PTSD, and evaluated it as 30 percent disabling effective January 26, 2010.  

During the pendency of the Veteran's appeal, and specifically in the October 2011 rating action, the RO increased the disability evaluation for the service-connected PTSD to 50 percent, effective from January 26, 2010 (date of receipt of claim).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to an increased rating for the service-connected PTSD remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35

In February 2012, the Veteran testified at a hearing conducted before the undersigned in Salt Lake City, Utah.  A transcript of the testimony has been associated with the Veteran's claims file.  

The Veteran was previously represented by the Disabled American Veterans.  However, on June 1, 2012, the Veteran revoked his appointment of the DAV as his representative.   A power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  See 38 C.F.R. § 14.631(f)(1) (2013).  As such, the Veteran is proceeding Pro Se in this appeal.

Also, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).

During the February 2012 hearing, the matters of whether new and material evidence had been received sufficient to reopen the claims for service connection for vertigo problems, visual problems, speech problems, a back disability and leg cramps, all of which to include as secondary to his multiple sclerosis, was raised by the record.  See February 2012 Hearing Transcript, pp. 14-15.  However, these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   

The issues of entitlement to an initial increased rating for PTSD, for the period from February 10, 2012, and entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for vertigo, speech, and visual problems, as well as leg cramps and a back disability due to VA medical treatment, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the August 2010 rating decision that granted service connection for his PTSD, and evaluated it as 30 percent disabling effective January 26, 2010.  

2.  During his February 2012 hearing, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to an effective date earlier than January 26, 2010 for the grant of service connection for PTSD.  

3.  For the period prior to February 10, 2012, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.  However, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and, neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships have not been shown.  


CONCLUSION OF LAW

1.  The criteria for the withdrawal of a substantive appeal with respect to the issue of entitlement to an effective date earlier than January 26, 2010 for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).  

2.  The schedular criteria for an initial rating in excess of 50 percent, for the period prior to February 10, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's increased rating claim for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, VA outpatient treatment records, and lay statements and hearing testimony from the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran was afforded several VA examination in connection with his PTSD claim in July 2010 and August 2011, the details of which will be discussed below.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a full reading of the treatment records in the Veteran's claims file, a review of his medical history and involved an interview with the Veteran.  Therefore, for all the foregoing reasons the Board concludes that the July 2010 and August 2011 examination reports and opinions are sufficient upon which to base a decision.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Entitlement to Earlier Effective Date for grant of service connection for PTSD

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2013).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).  

As previously discussed herein, the August 2010 rating decision issued by the Salt Lake City RO granted service connection for PTSD and awarded a 30 percent disability rating for this disorder, effective January 26, 2010.  

The Veteran perfected a timely appeal with respect to the RO's assignment of the effective date for the award of service connection, and sought an effective date earlier than January 26, 2010 for the grant of service connection for PTSD.  Thereafter, during the pre-hearing conference at his February 2012 hearing, the Veteran expressed his desire to withdraw from appellate review his appeal for an effective date earlier than January 26, 2010 for the grant of service connection for PTSD.  See February 2012 Hearing Transcript, p. 2.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim for an effective date earlier than January 26, 2010 for the grant of service connection for PTSD is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2013).  As the Veteran has withdrawn from appeal his claim of entitlement to an effective date earlier than January 26, 2010 for the grant of service connection for PTSD, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).  

Initial Increased Rating for PTSD

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Turning to the rating criteria for PTSD, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.  

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

The record includes VA outpatient records dated from December 2008 to October 2011, a January 2010 Mental Health evaluation, the July 2010 and August 2011 VA examination reports, and lay statements and testimony from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's PTSD.  

The Board finds that in this case, the clinical evidence more closely assesses the Veteran's occupational and social impairment around the 50 percent rating.  In this regard, the Veteran has received ongoing psychiatric treatment at the VA Medical Center (VAMC) in Salt Lake City, Utah and was afforded VA psychiatric examinations in July 2010 and August 2011.  Throughout the course of the appeal, the Veteran's PTSD symptoms have included sleep disturbances, nightmares, flashbacks, social isolation, outbursts of anger, irritability, anxiety and a depressed mood.  

In addition to the Veteran's service-connected PTSD, he has also been diagnosed with major depressive disorder (MDD).  See January 2010 VA mental evaluation report.  Service-connection has not been established for MDD and it is unclear from this evaluation whether or not symptoms attributed to this disorder are intertwined with his PTSD.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Furthermore, at the July 2010 VA examination, the VA examiner noted that although the Veteran described having some depressive symptoms associated with his PTSD, he did not meet the DSM-IV criteria for an independent or a major depressive disorder at that time.  Accordingly, the Board will consider the psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected PTSD unless clearly attributed to the other nonservice connected disorders.  

VA treatment records dated in December 2008 reflect that the Veteran continued to struggle with issues related to PTSD and anger management.  During a December 2009 VA treatment visit, the Veteran reported a history of dreams regarding his in-service experiences and further described himself as hypervigilent and anxious in According to the Veteran, he tends to wake up frequently at night.  

During a January 2010 Mental Health assessment, the Veteran provided his medical history and specifically described the difficulties he has faced in trying to manage his anger throughout the years.  According to the Veteran, his inability to control his anger has resulted in a number of problems in his life, both socially and occupationally.  Namely, the Veteran noted that he had been fired four separate times from his job, and that he had been divorced several times as a result of his anger issues.  According to the Veteran, he spends most of his free time alone, and has no friends with whom he socializes.  After describing some of the traumatic experiences he encountered in service, to include participating in a combat tour in Vietnam wherein his duties required that he fly with the aircraft - often under enemy fire, the Veteran recalled the difficulties he experienced trying to adjust to civilian life after returning from Vietnam.  According to the Veteran, he experienced ongoing distressing memories regarding the traumatic events he confronted in service and began drinking regularly as a way to cope with these symptoms.  

Upon conducting a mental evaluation of the Veteran, the VA psychologist noted that the Veteran presented with an angry demeanor due to the fact that their appointment time had been delayed.  According to the VA psychologist, the Veteran was initially hostile to the assessor but calmed down after 20 minutes.  However, it was further noted that the Veteran was irritable throughout the remainder of the interview.  According to the treatment provider, the Veteran's speech was of normal volume, pace, and pressure and he was oriented to person, place, time and situation at the time of the evaluation.  The VA psychologist described the Veteran as pessimistic throughout his assessment, and noted that he often made snap judgments of others, which appeared to be mostly negative, dismissive and derogatory.  The Veteran denied any recent suicidal ideation or attempts, but did report a history of violent thoughts as well as a predisposition towards violence, commenting that he had threatened someone with physical violence in the past, had thoughts of hurting someone, had been verbally abusive to others, and broke off contact with someone out of anger or fear of losing control.  The Veteran also reported to have a violent nature towards others if they ever tried to surprise him.  

Based on his discussion with the Veteran, the VA psychologist noted that he experienced recurring flashbacks, memories, thoughts, and images of the traumatic events he encountered in service, as well as disturbing dreams surrounding his Vietnam experiences.  The VA psychologist also noted that the Veteran exhibited avoidant behavior when it came to thinking and talking about his traumatic in-service experiences.  According to the Veteran, sometimes he forces himself to stay awake at night to avoid nightmares about Vietnam, and he avoids any events, activities or discussions that serve as reminders of Vietnam.  The Veteran also reported a loss of interest in activities he once enjoyed, and noted that he feels distant and cut off from others and has no friends with whom he interacts and socializes with.  The VA psychologist also noted that the Veteran experiences difficulty falling or staying asleep, and reportedly gets approximately three hours of sleep a night.  The Veteran also described feeling extremely suspicious and distrustful of others, as well as experiencing an increased startle response.  According to the Veteran, "he will swing around and hit people who surprise him" and he puts objects behind him at work so to discourage others from walking up to him.  Based on his discussion with, as well as his evaluation of the Veteran, the VA psychologist determined that the Veteran met the DSM-IV diagnostic criteria for military related PTSD, and assigned him a GAF score of 45.  

During a March 2010 VA Mental Health treatment visit, the Veteran stated that he was drawing strength from the PTSD group therapy sessions he had recently been attending at the VAMC.  According to the Veteran, although he is trying to break out of self-isolation, he feels hypersensitive and is afraid to trigger memories of his in-service experiences.  During the visit, the Veteran recalled some of his in-service experiences, and described ongoing symptoms of hyperarousal, isolation and nightmares.  On mental examination, the treatment provider noted that the Veteran was casually dressed with good hygiene, and described his behavior as cooperative and socially appropriate.  The treatment provider also noted that the Veteran's speech was normal in rate and volume, and his content of thought was clear for any delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations.  

The Veteran was afforded a VA psychiatric examination in July 2010, at which time he denied any history of suicidal thoughts or attempts, but did recall experiencing anger issues a few weeks prior wherein he developed very aggressive thoughts that took him two weeks to calm down from.  The Veteran denied a history of homicidal ideation or attempts, but did note that he is prone to outbursts of anger.  On a scale of one to ten (with one being the least severe and ten being the highest), the Veteran rated the average severity of his psychiatric symptoms at a ten.  After describing his in-service experiences, the Veteran reported to experience flashbacks and images of these events during the day which served to trigger his nightmares at night.  According to the Veteran, he has lost any interest in activities he once enjoyed, and he tends to avoid crowded rooms and situations.  The Veteran noted that while seasonal deer hunting is popular in his town, he can no longer participate in this activity because being around people with guns agitates him and makes him defensive.  The Veteran also reported to experience symptoms of anger and irritability that are triggered by the smallest events, and specifically recalled a particular episode wherein he threatened a co-worker of his for cutting in front of him while driving.  According to the Veteran, once he cooled down he apologized to his co-worker and tried to repair the situation because he understood that the co-worker had not done anything wrong.  The Veteran attributed the intensity of his anger the past few months to his PTSD therapy sessions which served to trigger memories of Vietnam.  

The Veteran also reported to have difficulty concentrating and described his short-term memory as poor.  In addition, he endorsed symptoms of impaired sleep, and noted that he often wakes up feeling as though he did not get any sleep at all.  The Veteran described himself as hypervigilant in nature, and specifically noted that he has to sit with his back to the walk, and avoid closed rooms because he needs to be able to look out of the window.  The Veteran reported to have an increased startle response, and noted that he does not like loud noises or people getting close to him or touching him.  According to the Veteran, he makes sure to sit at a particular angle at his office cubicle so people cannot sneak up from behind him.  He recalled one particular episode wherein a female co-worker put her hands on the back of his neck causing him to nearly punch her.  On mental evaluation, the examiner noted that the Veteran was well-developed, well-nourished and dressed appropriately for the situation, and further noted no signs of inappropriate behavior, nor any evidence of impairment of thought process or communication, delusional thoughts or hallucinations.  The Veteran denied current suicidal or homicidal thoughts, ideations, plans or intent, but did endorse short-term memory problems, to include forgetting names, dates, and appointments, as well as completing tasks and conversations.  According to the examiner, the Veteran's affect was fully ranged and appropriate, and his impulse control, insight and judgment were shown to be fair.  Based on her discussion with, as well as her evaluation of the Veteran, the examiner diagnosed the Veteran with having chronic PTSD, and assigned him a GAF score of 65.  

VA outpatient records dated from August 2010 to 2011 reflect that the Veteran continued to attend group therapy sessions at the VAMC, something he continually reported to draw strength from.  During a March 2011 treatment visit, the Veteran stated that he was doing well with therapy.  Review of these records demonstrates that on mental examination, the Veteran's sensorium was fully alert and oriented; his form of thought was logical, linear and goal directed; and his cognition demonstrated adequate concentration.  

In an April 2011 letter, the Veteran's treating psychiatrist at the Salt Lake City VAMC, R.M., M.D., noted that the Veteran had been compliant with his treatment, but continued to suffer from nightmares, flashbacks, emotional numbing, an increased startle reflex, hyperarousal, high levels of anxiety, memory disturbance and intrusive thoughts.  According to Dr. M., the Veteran is socially, occupationally and interpersonally impaired due to the chronic nature of his symptoms and has been written up at work several times due to his inappropriate behavior.  

The Veteran was afforded another VA examination in August 2011 (with the same examiner who evaluated him in July 2010), at which time he provided his social, marital and family history and explained that he had been married and divorced twice and had been in a non-marital relationship with a third woman for many years, and with whom he has two children.  According to the Veteran, he is currently single but tries to maintain a relationship with the third woman because they have children together.  The Veteran reported to experience psychiatric symptoms every day, which on a scale of one to ten, he rated at a seven or eight, and which include a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  With respect to his occupational history, the Veteran stated that he had worked as a mail carrier for the United States Postal office since March 1984, and although he wished to be in a management-level position he believed he had been barred from doing so due to his anger issues.  According to the Veteran, he had been fired four times from his position at the postal office due to his anger issues, and he had to fight to keep his job each time.  The Veteran once again stressed his aversion to being touched by anyone without being alerted of their presence in advance, and noted that he had struck a few supervisors as a result of this - something he believed they still held against him.  According to the Veteran, he experiences a great deal of anxiety at work, and often needs a break because he cannot stand being around people for longer than one hour.  

The examiner noted that the Veteran is currently not on any psychiatric medications, but regularly attends PTSD group therapy sessions which cause him a great deal of anxiety because they trigger his PTSD symptoms.  However, according to the Veteran, these therapy sessions also help him better manage his anger and nowadays, when involved in an altercation of any type, instead of hitting back he has learned to walk away.  The Veteran denied experiencing any suicidal ideation or attempts, and noted that even at times when he feels as though he has given up and lost hope, these thoughts evaporate as soon he sees his granddaughter.  Upon conducting a mental evaluation of the Veteran, the examiner described the Veteran as well-developed, well-nourished and dressed appropriately for the occasion.  She (the examiner) did not detect any signs of impairment of thought process or communication, nor did she observe any signs of delusional thoughts or hallucinations.  According to the examiner, the Veteran was oriented to person, place and time, he did not display any inappropriate behavior, and he was able to maintain minimal personal hygiene and other basic activities of daily living.  In addition, it was noted that the Veteran denied any current suicidal or homicidal thoughts, ideations, plans, or intent and his affect was described as appropriate, while his impulse control, insight and judgment were shown to be fair.  Based on her discussion with, as well as her evaluation of the Veteran, the examiner diagnosed the Veteran with chronic PTSD, assigned him a GAF score of 55 and determined that the Veteran experiences occupational and social impairment with reduced reliability and productivity as a result of this disorder.  

Based on the objective medical evidence of record, the Board finds that the Veteran's symptoms and level of impairment equate to the level set forth for a 50 percent rating for the period prior to February 10, 2012.  The Board acknowledges the treatment records demonstrating the difficulties the Veteran has faced in maintaining interpersonal relationships with others and getting along with his co-workers and supervisors.  

However, while the Veteran has clearly been suffering from his PTSD symptoms, to include a depressed mood, irritability, outbursts of anger, flashbacks, nightmares, avoidant behavior, and a loss of interest in activities he once enjoyed, per the subjective complaints of the Veteran and the objective findings reflected in the records, there is no support for a disability rating in excess of 50 percent for the period prior to February 10, 2012.  Indeed, the Veteran has not met the criteria for a 70 percent rating.  Specifically, there were no complaints or objective findings of suicidal ideation; obsessional rituals that interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  

Likewise, as detailed, the July 2010 and August 2011 VA examiners assigned GAF scores of 65 and 55, respectively, denoting mild to moderate symptoms.  The Veteran was assigned a GAF score of 45 at the January 2010 evaluation, and GAF scores of 40 during a majority of his VA outpatient visits dated from March 2010 to June 2011.  However, GAF scores are just one component of the Veteran's disability picture, and there is no set 'formula' followed in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores, when rendering its determination.  Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 492, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  

Here, despite some difficulties and obstacles, the Veteran has managed to maintain his employment at the U.S. Postal office.  In addition, he has not been shown to have any obsessional rituals that interfere with routine activities, and both VA examinations were absent any signs of inappropriate behavior displayed by the Veteran.  Furthermore, during every single one of his VA outpatient visits, upon evaluating the Veteran's mental status, the treatment providers noted that the Veteran exhibited a cooperative and socially appropriate nature, a nearly full affect, and thoughts that were consistent shown to be logical, linear and goal directed.  In addition, the Veteran did not exhibit any delusional thoughts, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations and was shown to be fully alert and oriented during these treatment visits.  Although the Veteran reported to have ongoing nightmares and flashbacks concerning his in-service experiences, and described symptoms of hyperarousal, isolation and detachment, he consistently stated that he was doing well with therapy, and was drawing strength from the group sessions.  As such, the Board finds that the GAF scores indicating more moderate symptoms are more consistent with the medical evidence of record.  Accordingly, such characterization more closely approximates the scheduler criteria associated with a 50 percent evaluation for the Veteran's PTSD.  

Indeed, the evidence does not demonstrate that the Veteran has occupational and social impairment with deficiencies in most areas.  The record establishes that the Veteran has maintained a somewhat stable and consistent relationship with the woman he was most recently involved with.  Although the Veteran described the nature of his relationship with his children as turbulent and volatile during the first few years of his first marriage after he returned home from Vietnam, at the July 2010 VA examination, he indicated that he currently maintains contact with them and does everything he can to help them out financially, including buying cheap items for himself so he can save money for his children and grandchildren.  See July 2010 VA examination report.  In light of these assertions, it appears as though the Veteran is attempting to forge steadier and healthier relationships with his family members.  Moreover, the Veteran has stated on more than one occasion that he loves spending time with his grandchildren and any feelings of hopelessness disappear whenever he is around them.  

The Veteran continues to perform his activities of daily living independently, and has consistently maintained his personal appearance and hygiene to a socially acceptable level, without any indication of grossly inappropriate behavior.  The record further reflects that the Veteran has taken measures to better manage and improve some of his PTSD symptoms.  Specifically, the record shows that the Veteran has been attending group therapy sessions for his PTSD at the Salt Lake City VAMC.  As previously discussed, during the August 2011 VA examination, the Veteran stated that although the therapy sessions trigger his symptoms, he has learned to control his anger and avoids getting involved in physical altercations with people by walking away rather than continuing to engage in the argument and allowing it to escalate.  The Veteran further stated that the woman he was last involved with (with whom continues to maintain contact with) observed a positive change in him.  

In addition, the Board acknowledges that the Veteran reportedly experiences a great deal of anxiety at his job and has trouble getting along with some of his co-workers and supervisors.  However, the July 2010 VA examiner noted that although the Veteran's employment had been impacted due to his psychiatric issues, he (the Veteran) had not missed any time from work in the last year due to his psychiatric symptoms, and was expected to perform adequately in his current work setting, because as a mail carrier, he was only required to have minimal social interaction.  In addition, the Veteran did not report being involved in any recent physical and/or violent altercations at the most recent VA examinations.  Although the Veteran recalled having violent thoughts towards certain people at the January 2010 evaluation, he did not act upon these thoughts, and his more recent history is absent any violent behavior or signs of impaired impulse control, as evidenced by the records throughout the pendency of the appeal.  Indeed, although the Veteran noted that he had been written up and fired from his job several times due to his violent episodes, he noted that at the dispute resolution hearings, it was determined that someone else had grabbed him first, knowing full well what his reaction would be, in an effort to instigate these episodes.  Furthermore, the Veteran has always been described as a well-developed, well-nourished and appropriately dressed individual who interacted appropriately during his VA examinations.  Although he reported to have short-term memory problems, these symptoms were not so severe to result in spatial disorientation.  

As such, the objective findings of the examiners and subjective complaints of the Veteran lead to a finding that during this period, his PTSD was manifested by moderate symptomatology contemplated by the 50 percent disability rating in effect.  Based on the foregoing, the next higher rating of 70 percent is not warranted for the period prior to February 10, 2012.  Further, the evidence does not reflect even more serious symptoms, such as persistent delusions or hallucinations, persistent danger of hurting self or others, or grossly inappropriate behavior to warrant a rating of 100 percent.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's PTSD, is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for this disability contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, this service-connected disability does not present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  


ORDER

The claim of entitlement to an effective date earlier than January 26, 2010 for the grant of service connection for PTSD is dismissed.  

Entitlement to an initial disability rating in excess of 50 period, for the period prior to February 10, 2012, is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Initial Increased Rating for PTSD 

During his February 2012 hearing, the Veteran testified that his PTSD therapy sessions were causing him to experience a greater level of anxiety than before.  According to the Veteran, every time he finishes one of these sessions, he has to drive around for two to three hours to calm down.  The Veteran also described feelings of extreme anger towards two of his co-workers, and noted to have homicidal thoughts towards one of them on certain days.  In a letter dated on February 10, 2012, the Veteran's treating psychiatrist, Dr. M., noted that the Veteran's PTSD symptoms, to include his nightmares, flashbacks, isolation, and high levels of irritability and anger, were worsening.  According to Dr. M., the Veteran was performing poorly at work, and had had several disputes with co-workers and write ups recently.  Dr. M. further noted that the Veteran's family relationship were impaired, and the Veteran lived alone to minimize the impact of his symptoms on his family.  According to Dr. M., the Veteran's symptoms are chronic and persistent in nature and worsening over time.  In light of Dr. M's assessment, and the Veteran's testimony at his hearing, the Board has determined that for the period on and after February 10, 2012, the Veteran should be afforded a more current VA examination to assess the severity of his PTSD.  

In addition, as this matter is being returned for further development, an effort should be made to obtain any medical records pertaining to ongoing treatment the Veteran has received for his psychiatric condition that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  


Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 

The Veteran contends that he experiences vertigo, disabilities manifested by visual and speech problems as well as leg cramps, and a back disability, as a result of a lumbar puncture (spinal tap) procedure he underwent at the Salt Lake City VAMC in January 1999.  In support of his claim, the Veteran asserts that the lumbar puncture procedure was done inappropriately, as the medical resident who performed the procedure attempted to puncture his spine at least twelve times before being successful and, once complete, allowed a significant amount of spinal fluid to spill on the floor.  The Veteran also asserted that the lumbar puncture was performed in a contaminated environment, as the resident did not wear a mask or gloves, answered her cell phone, and allowed another resident to enter the room twice.  See May 2009 and July 2009 lay statements from the Veteran.  The Veteran's assertions were supported in a statement submitted by his daughter, C.F., who witnessed the procedure and indicated that she is a registered nurse.  See February 2009 statement from C.F.  The Veteran reiterated these same assertions during his February 2012 Hearing.  See February 2012 Hearing Transcript, pp. 11 - 18.  

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.361 (2013).  

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  Id. Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran.  Id. 

Prior to undergoing this procedure, the Veteran underwent a computed tomography (CT) of the lumbar spine in May 1993, the findings of which showed a small midline disc herniation at L5/S1, lateral and ventral bulging at the L4/5 disc with no dorsal bulge, and normal appearance of the L3/4, L2/3 and L1/2 levels.  The Veteran also underwent a magnetic resonance imaging (MRI) of the lumbar spine in August 1995 and, while discussing the Veteran's clinical history, the physician noted that the Veteran had been in a motor vehicle accident in July 1995, and currently experienced neck, mid-back and low back pain with numbness and pain in both legs and the right shoulder.  Subsequent treatment records reflect that the Veteran underwent an MRI scan of the brain in August 1995, the results of which showed "multiple bright T2 foci in the subcortical white matter of both frontal lobes which raises the question of a primary demyelinating disease."  

The record reflects that the Veteran presented at the Salt Lake City VAMC in July 1998 with complaints of multiple neurological abnormalities, including "freezing" before falling asleep, decreased tear production, occasional balance problems, loss of peripheral vision, left hand tremor, mumbled speech, and "trickles" in his lower extremities.  The Veteran was informed that his complaints of freezing were attributed to his sleep paralysis and he was instructed to decrease his alcohol consumption.  In order to rule out other disabilities, including peripheral neuropathy and demyelination process, clinical examination and various tests were conducted, including a brain magnetic MRI, electromyography (EMG) and electroencephalography (EEG) procedures, and a lumbar puncture procedure.  See VA outpatient treatment records dated July to December 1998.  

The record reflects that the lumbar puncture was performed on the L4/5 discs on January 25, 1999, under sterile precautions, after which the Veteran was advised to drink fluids.  Three days later, the Veteran complained of headache, stiff neck, and plugged ears - symptoms that reportedly began two days prior.  He also stated that his symptoms were worse whenever he was sitting or standing, and were not present when he was recumbent.  After being evaluated, the Veteran was diagnosed with post lumbar puncture spinal headaches and was sent for a blood patch.  The evidence reflects that the Veteran tolerated the blood patch well, that he felt some improvement in some symptoms, and that he was told to call for recurrence of any problems.  

During an October 1999 VA treatment visit, the Veteran reported to experience some of the same health problems he reported at the July 1998 VA treatment visit, and he added that his last episode of sleep paralysis was two weeks prior and his peripheral vision problems had since resolved.  It was noted that the Veteran's most recent EMG and EEG test results were shown to be normal, his Sjogren's work up was negative, and he had been diagnosed with having dry eyes.  At an April 2000 VA treatment visit, the Veteran reported that his episodes of sleep paralysis had increased in frequency, his balance problems on ambulation had continued, and his leg "tickles" in the evening where unchanged and sometimes woke him up at night.  Report of the September 2000 MRI revealed "scattered subcortical white matter T2 signal hyperintensities which are nonspecific in appearance."  

The more recent VA treatment records reflect that the Veteran underwent an MRI of the lumbar spine in September 2006, the results of which showed small disc dehydration and L4/L5 and L5/S1 with very mild circumferential disc bulges and mildly narrowed right L4/5 neural foramina.  In addition, the Veteran regularly presented at the Neurology clinic at the VAMC with complaints of weakness, cramping and radicular pain in his legs, difficulty speaking, flashing spots in his visual field, double vision, and a tickling sensation in his spine that was worsening.  See VA treatment records dated from April 2007 to October 2011.  During his hearing, the Veteran testified that since undergoing the January 1999 lumbar puncture procedure, he has been experiencing cramps that begin in his neck and spread towards his legs.  See Hearing Transcript, p. 13.  He also reported to experience vertigo, visual, and speech problems as well as a back disability since this procedure.  

The Board notes that the AOJ has not yet obtained a VA medical opinion in connection with the Veteran's claims for 38 U.S.C. § 1151 benefits.  Notably, while the Veteran has alleged that he suffers from vertigo, disabilities manifested by visual and speech problems and leg cramps, as well as a back disability as a result of the January 1999 lumbar puncture procedure performed at the Salt Lake City VAMC, it is unclear whether the Veteran has vertigo, disabilities manifested by visual problems, speech problems, and leg cramps, and a back disability, as a result of the January 1999 lumbar puncture, as the evidence also reflects that the Veteran reported symptoms akin to these related claims prior to undergoing the lumbar puncture procedure.  The evidence also reflects that the Veteran developed back pain and numbness in his lower extremities after being involved in a motor vehicle accident in July 1995, prior to the January 1999 lumbar puncture procedure.  See August 1995 Lumbar Spine MRI report.  

As an essential element of claim for benefits under 38 U.S.C. § 1151 is the existence of a "qualifying additional disability" directly caused by the treatment furnished by VA, 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361(d)(1) (2013), which involves medical questions that the Board itself is not competent to address, the Board finds that on remand, the AOJ should schedule the Veteran for multiple VA examinations in connection to his claimed eye, neurological and back disabilities, in order to determine whether the Veteran indeed suffers from vertigo, disabilities manifested by visual and speech problems, a disability manifested by leg cramps, and a back disability as a result of the January 1999 lumbar puncture procedure at the Salt Lake City VAMC.  See 38 U.S.C.A § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1. Request records of relevant psychiatric treatment that the Veteran may have received since October 2011 at the VAMC in Salt Lake City, Utah.  Copies of such records which are available should be associated with the claims folder.  

2. Then, obtain any additional clinical or hospital records associated with the Veteran's January 1999 lumbar puncture (spinal tap) procedure at the VAMC in Salt Lake City, Utah, including all surgical reports, nurse's notes, and any other applicable records.  Efforts to obtain these records must continue until it is concluded that the information sought does not exist or that further attempts to obtain it would be futile.  See 38 C.F.R. § 3.159(c)(2).  In the event the RO/AMC is unable to obtain these records, the Veteran must be provided with oral or written notice of that fact, in accordance with 38 C.F.R. § 3.159(e).  

3. AFTER completion of the above, and after all outstanding treatment records have been associated with the claims file, the Veteran should be afforded a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD and to determine the effect, if any, of this disability on his employability.  The claims file, including a copy of this REMAND, as well as all records on Virtual VA and VBMS, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  

Also, the examiner should specifically opine on the impact of the Veteran's PTSD on his social and industrial activities, including his ability to obtain and to maintain any full-time employment.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  If need be, further testing should be accomplished.  A rationale for all opinions expressed must be provided.  

4. Thereafter, schedule the Veteran for an examination with a VA physician.  The claims folder, all records on Virtual VA and VBMS, and a copy of this remand are to be made available to the medical examiner to review prior to the examination, and the physician should indicate that this has been accomplished in the examination report.  All necessary tests should be conducted and the VA physician should review the results of any testing prior to completion of the report.  

The VA physician should then provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the January 1999 lumbar puncture procedure resulted in any disability exhibited by vertigo, visual problems, speech problems, back disability and/or leg cramps.  If so, the VA physician should offer an opinion as to whether the proximate cause of any such disability(ies) or aggravation was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment; or (ii) an event not reasonably foreseeable.  If pertinent disability preceded the procedure but was aggravated therein, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  If it is determined that no additional disability resulted, the physician should so state.  

The examiner's review of the record should include July, October and November 1998 progress notes which reflect the Veteran's complaints of multiple neurological problems, including balance problems, freezing, tremors, mumbled speech, paresthesia and occasional loss of peripheral vision, prior to the January 1999 procedure.  July, October and November 1998 progress notes reflect the Veteran's complaints of multiple neurological problems, including balance problems, freezing, tremors, mumbled speech, paresthesia and occasional loss of peripheral vision, prior to the January 1999 procedure.  The examiner should also take note of the August 1995 lumbar spine MRI report which reflects that the Veteran was in a motor vehicle accident in July 1995 (prior to the January 1999 lumbar puncture procedure) and had been experiencing mid and low back pain with numbness and pain in both legs since.  The examiner should also take into consideration the 2009 statements of the Veteran and his daughter (a registered nurse) describing what happened during the January 25, 1999 procedure.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate 



action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


